

 S2248 ENR: Veterans Benefits and Transition Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2248IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to
			 provide certain burial benefits for spouses and children of veterans who
 are buried in tribal cemeteries, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Veterans Benefits and Transition Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—EducationSec. 101. Inclusion of certain additional periods of active duty service for purposes of suspension of charges to entitlement during periods of suspended participation in Department of Veterans Affairs vocational rehabilitation programs.Sec. 102. Provision of monthly housing stipend information under Post-9/11 Educational Assistance Program.Sec. 103. Disapproval for purposes of educational assistance programs of Department of Veterans Affairs of certain courses of education that do not permit individuals to attend or participate in courses pending payment.Sec. 104. Provision of information on required additional actions to allow individuals to stay enrolled in courses of education pending receipt of educational assistance from department of veterans affairs.Sec. 105. Calculation of monthly housing stipend under high technology pilot program based on location of campus where veteran attends classes.Sec. 106. Clarification regarding applicability of authority to use educational assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learning.Title II—Memorial affairsSec. 201. Eligibility of spouses and children of veterans buried in tribal cemeteries for certain Department of Veterans Affairs burial benefits.Sec. 202. Department of Veterans Affairs provision of headstones and markers for, and interment in national cemeteries of, spouses and dependent children of members of the Armed Forces serving on active duty.Title III—Civil reliefSec. 301. Termination of leases of premises of deceased servicemembers who die while in military service.Sec. 302. Residence of spouses of servicemembers for tax purposes.Sec. 303. Residence of spouses of servicemembers for voting.Sec. 304. Termination of multichannel video programming and internet access service contracts.Title IV—Transition assistanceSec. 401. Study of community-based transition assistance programs for members of the Armed Forces after separation, retirement, or discharge.Title V—Departmental administrationSec. 501. Misuse of Department of Veterans Affairs purchase cards by Department employees.Sec. 502. Updating dependent information.Sec. 503. Oversight of Electronic Health Record Modernization Program.Sec. 504. Department of Veterans Affairs notice relating to debt collection activities.Title VI—Medical facilitiesSec. 601. Authorization of major medical facility projects for fiscal year 2019.Sec. 602. Plans to improve medical facilities of the Department of Veterans Affairs.Title VII—Other mattersSec. 701. Homeless veterans reintegration programs.Sec. 702. Technical corrections.Sec. 703. Medical Surgical Prime Vendor program.Sec. 704. Report on expanding access to dental care for veterans eligible for health care from the Department of Veterans Affairs.IEducation101.Inclusion of certain additional periods of active duty service for purposes of suspension of charges to entitlement during periods of suspended participation in Department of Veterans Affairs vocational rehabilitation programsSection 3105(e)(2) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.102.Provision of monthly housing stipend information under Post-9/11 Educational Assistance ProgramSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:(k)Provision of housing stipend payment information(1)In generalThe Secretary shall furnish to individuals receiving educational assistance under this chapter documentation that verifies the amount of the monthly housing stipend the individual receives under this section.(2)MannerThe Secretary shall make such documentation available to the individual using an internet website in the same manner the Secretary provides documentation verifying compensation and other benefits furnished by the Secretary to individuals..103.Disapproval for purposes of educational assistance programs of Department of Veterans Affairs of
			 certain courses of education that do not permit individuals to attend or
 participate in courses pending payment(a)In generalSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection:(e)(1)Notwithstanding any other provision of this chapter, beginning on August 1, 2019, a State approving agency, or the Secretary when acting in the role of the State approving agency, shall disapprove a course of education provided by an educational institution that has in effect a policy that is inconsistent with any of the following:(A)A policy that permits any covered individual to attend or participate in the course of education during the period beginning on the date on which the individual provides to the educational institution a certificate of eligibility for entitlement to educational assistance under chapter 31 or 33 of this title and ending on the earlier of the following dates:(i)The date on which the Secretary provides payment for such course of education to such institution.(ii)The date that is 90 days after the date on which the educational institution certifies for tuition and fees following receipt from the student such certificate of eligibility.(B)A policy that ensures that the educational institution will not impose any penalty, including the assessment of late fees, the denial of access to classes, libraries, or other institutional facilities, or the requirement that a covered individual borrow additional funds, on any covered individual because of the individual’s inability to meet his or her financial obligations to the institution due to the delayed disbursement of a payment to be provided by the Secretary under chapter 31 or 33 of this title.(2)For purposes of this subsection, a covered individual is any individual who is entitled to educational assistance under chapter 31 or 33 of this title.(3)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.(4)It shall not be inconsistent with a policy described in paragraph (1) for an educational institution to require a covered individual to take the following additional actions:(A)Submit a certificate of eligibility for entitlement to educational assistance not later than the first day of a course of education for which the individual has indicated the individual wishes to use the individual's entitlement to educational assistance.(B)Submit a written request to use such entitlement.(C)Provide additional information necessary to the proper certification of enrollment by the educational institution..(b)Prompt payments(1)In generalThe Secretary of Veterans Affairs shall take such actions as may be necessary to ensure that the Secretary makes a payment to an educational institution on behalf of an individual, who is entitled to educational assistance under chapter 31 or 33 of title 38, United States Code, and who is using such assistance to pursue a program of education at the educational institution, not later than 60 days after the date on which the educational institution certifies to the Secretary the applicable tuition and fees for the individual.(2)Semiannual reportsNot later than May 1 and October 1 of each year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a semiannual report summarizing any cases in which the Secretary failed to make a payment described in paragraph (1) within the period set forth in such paragraph and an explanation for each delayed disbursement of payment.(c)Rule of constructionIn a case in which an individual is unable to meet a financial obligation to an educational institution due to the delayed disbursement of a payment to be provided by the Secretary under chapter 31 or 33 of such title and the amount of such disbursement is less than anticipated, nothing in section 3679(e) of such title, as added by subsection (a), shall be construed to prohibit an educational institution from requiring additional payment or imposing a fee for the amount that is the difference between the amount of the financial obligation and the amount of the disbursement.104.Provision of information on required additional actions to allow individuals to stay enrolled in
			 courses of education pending receipt of educational assistance from
 department of veterans affairsSection 3698(c)(1)(C) of title 38, United States Code, is amended—(1)in clause (x), by striking ; and and inserting a semicolon;(2)in clause (xi), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new clause:(xii)information on whether the institution requires a covered individual to take additional action pursuant to section 3679(e)(4) of this title to stay enrolled in a course pending receipt of educational assistance under a law administered by the Secretary..105.Calculation of monthly housing stipend under high technology pilot program based on location of
 campus where veteran attends classesSection 116(d)(1) of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48, 38 U.S.C. 3001 (note)), is amended—(1)in subparagraph (A), by striking the institution at which the individual is enrolled and inserting the campus of the institution where the individual physically participates in a majority of classes; and(2)in subparagraph (B), by striking the amount payable and all that follows through subparagraph (A) and inserting the national average of the monthly amount of the basic allowance for housing payable under section 403 of title 37, United States Code, for a member with dependents in pay grade E–5.106.Clarification regarding applicability of authority to use educational assistance to pursue
			 independent study programs at certain educational institutions that are
 not institutions of higher learningThe section heading for section 302 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 131 Stat. 990) is amended to read as follows (and the table of contents for such Act is conformed accordingly):302.Authorization for use of educational assistance under any of the educational assistance programs of
			 the department of veterans affairs to pursue independent study programs at
			 certain educational institutions that are not institutions of higher
			 learning.IIMemorial affairs201.Eligibility of spouses and children of veterans buried in tribal cemeteries for certain Department
 of Veterans Affairs burial benefitsSection 2306 of title 38, United States Code, is amended—(1)in subsection (a)(4), by inserting or a veterans’ cemetery owned by a tribal organization or on land owned by or held in trust for a tribal organization after State;(2)in subsection (b)(1), by inserting , a veterans’ cemetery of a tribal organization or on land owned by or held in trust for a tribal organization after owned by a State;(3)in subsection (f)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(B)by striking The Secretary and inserting (1) The Secretary;(C)by striking a national cemetery or in a veterans cemetery of a State or tribal organization for which the Department has provided a grant under section 2408 of this title and inserting a covered cemetery; and(D)by adding at the end the following:(2)The term covered cemetery means any of the following:(A)A national cemetery.(B)A veterans’ cemetery of a State for which the Department has provided a grant under section 2408 of this title.(C)A veterans’ cemetery of a tribal organization or on land owned by or held in trust for a tribal organization for which the Department has provided a grant under subsection (f) of such section.; and(4)by adding at the end the following new subsection:(i)In this section, the term tribal organization has the meaning given such term in section 3765 of this title..202.Department of Veterans Affairs provision of headstones and markers for, and interment in national cemeteries of, spouses and dependent children of members of the Armed Forces serving on active duty(a)Headstones and markersSection 2306(b)(2) of title 38, United States Code, is amended—(1)in subparagraph (B), by inserting , or the spouse of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the spouse’s death if such death occurs before October 1, 2024 after veteran; and(2)in subparagraph (C), by inserting , or the eligible dependent child of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the child’s death if such death occurs before October 1, 2024 after veteran.(b)Interment in national cemeteriesSection 2402(a)(5) of such title is amended by inserting , and the spouse, minor child, and, in the discretion of the Secretary, unmarried adult child of a member of the Armed Forces serving on active duty under conditions other than dishonorable, as shown by a statement from a general court-martial convening authority, at the time of the spouse’s or child’s death if such death occurs before October 1, 2024 after paragraph (7).IIICivil relief301.Termination of leases of premises of deceased servicemembers who die while in military serviceSection 305(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3955) is amended—(1)in the subsection heading, by striking by lessee;(2)in the heading for paragraph (1), by striking In general and inserting Termination by lessee; and(3)by adding at the end the following new paragraph:(3)Death of lesseeThe spouse of the lessee on a lease described in subsection (b)(1) may terminate the lease during the one-year period beginning on the date of the death of the lessee, if the lessee dies while in military service or while performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code)..302.Residence of spouses of servicemembers for tax purposes(a)Residence for tax purposesSection 511(a)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 4001(a)(2)) is amended—(1)by striking A spouse and inserting the following:(A)In generalA spouse; and(2)by adding at the end the following new subparagraph:(B)ElectionFor any taxable year of the marriage, the spouse of a servicemember may elect to use the same residence for purposes of taxation as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..(b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any return of State or local income tax filed for any taxable year beginning with the taxable year that includes the date of the enactment of this Act.303.Residence of spouses of servicemembers for voting(a)In generalSection 705(b) of the Servicemembers Civil Relief Act (50 U.S.C. 4025(b)) is amended—(1)by striking State or local office and all that follows through the period at the end of paragraph (3) and inserting State or local office—; and(2)by adding at the end the following new paragraphs:(1)a person who is absent from a State because the person is accompanying the person's spouse who is absent from that same State in compliance with military or naval orders shall not, solely by reason of that absence—(A)be deemed to have lost a residence or domicile in that State, without regard to whether or not the person intends to return to that State;(B)be deemed to have acquired a residence or domicile in any other State; or(C)be deemed to have become a resident in or a resident of any other State; and(2)the spouse of a servicemember may elect to use the same residence as the servicemember regardless of the date on which the marriage of the spouse and the servicemember occurred..(b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act.304.Termination of multichannel video programming and internet access service contracts(a)In generalSection 305A of the Servicemembers Civil Relief Act (50 U.S.C. 3956) is amended—(1)in the section heading, by inserting , multichannel video programming, and internet access after telephone;(2)in subsection (b), by striking cellular telephone service or telephone exchange service and inserting commercial mobile service, telephone exchange service, internet access service, or multichannel video programming service;(3)in subsection (c), by inserting for commercial mobile service or telephone exchange service before terminated;(4)in subsection (d), in the matter preceding paragraph (1), by striking cellular telephone service and inserting commercial mobile service;(5)in subsection (e)—(A)by striking For any and inserting the following:(1)In generalFor any;(B)by striking If the and inserting the following:(2)Reinstatement of serviceIf the; and(C)by adding at the end the following:(3)Return of provider-owned equipmentIf a servicemember terminates a contract under subsection (a), the servicemember shall return any provider-owned consumer premises equipment to the service provider not later than 10 days after the date on which service is disconnected.; and(6)in subsection (g)—(A)by redesignating paragraph (2) as paragraph (4); and(B)by striking paragraph (1) and inserting the following:(1)The term commercial mobile service has the meaning given that term in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).(2)The term multichannel video programming service means a subscription video service offered by a multichannel video programming distributor, as that term is defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522), over a system the distributor owns or controls.(3)The term provider-owned consumer premises equipment means any equipment that a provider of internet access service or multichannel video programming service rents or loans to a customer during the provision of that service, including gateways, routers, cable modems, voice-capable modems, CableCARDs, converters, digital adapters, remote controls, and any other equipment provided..(b)Clerical amendments(1)Title headingThe heading for title III of the Servicemembers Civil Relief Act is amended by striking telephone and inserting communications.(2)Table of contentsThe table of contents in section 1(b) of the Servicemembers Civil Relief Act is amended—(A)by striking the item relating to title III and inserting the following new item:TITLE III—RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, COMMUNICATIONS SERVICE CONTRACTS;and(B)by striking the item relating to section 305A and inserting the following new item:Sec. 305A. Termination of telephone, multichannel video programming, and internet access service
			 contracts..IVTransition assistance401.Study of community-based transition assistance programs for members of the Armed Forces after
 separation, retirement, or discharge(a)StudyThe Secretary of Veterans Affairs, in consultation with State entities that serve members of the Armed Forces who are retired, separated, or discharged from the Armed Forces, shall enter into an agreement with an appropriate non-Federal entity to carry out a study to identify community-based programs—(1)that provide transition assistance to such members; and(2)operated by nonprofit entities.(b)Transmission to membersThe Secretary of Veterans Affairs shall transmit the list of programs identified under this section to the Secretary of Defense so the Secretaries of the military departments may provide information in the list to members of the Armed Forces who participate in the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.(c)Online publicationThe Secretary of Veterans Affairs shall publish the most recent version of the list of programs identified under this section on a public website of the Department of Veterans Affairs.VDepartmental administration501.Misuse of Department of Veterans Affairs purchase cards by Department employees(a)In generalSubchapter I of chapter 7 of title 38, United States Code, is further amended by adding at the end the following new section:728.Misuse of Department purchase cards(a)In general(1)The Secretary shall prohibit any employee of the Department who the Secretary or the Inspector General of the Department determines has knowingly misused a purchase card from serving as a purchase card holder or approving official.(2)Such a prohibition shall be in addition to any other applicable penalty.(b)MisuseFor purposes of this section, the term misuse means—(1)splitting purchases;(2)exceeding applicable purchase card limits or purchase thresholds;(3)purchasing any unauthorized item;(4)using a purchase card without being an authorized purchase card holder; or(5)violating ethics standards..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 728 the following new item:728. Misuse of Department purchase cards..502.Updating dependent informationThe Secretary of Veterans Affairs shall make such changes to such information technology systems of the Department of Veterans Affairs, including the eBenefits system or successor system, as may be necessary so that whenever the Secretary records in such systems information about a dependent of a person, the person is able to review and revise such information.503.Oversight of Electronic Health Record Modernization Program(a)Program documentsNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees the following documents concerning the Electronic Health Record Modernization Program:(1)Integrated Master Plan.(2)Integrated Master Schedule.(3)Program Management Plan.(4)Annual and lifecycle cost estimates, including, at a minimum, cost elements relating to—(A)Federal Government labor;(B)contractor labor;(C)hardware;(D)software; and(E)testing and evaluation.(5)Cost baseline.(6)Risk Management Plan.(7)Health IT Strategic Architecture Plan.(8)Transition Plan for implementing updated architecture.(9)Data Migration Plan.(10)System and Data Security Plan.(11)Application Implementation Plan.(12)System Design Documents.(13)Legacy Veterans Information Systems and Technology Architecture Standardization, Security Enhancement, and Consolidation Project Plan.(14)Health Data Interoperability Management Plan.(15)Community Care Vision and Implementation Plan, including milestones and a detailed description of how complete interoperability with non-Department health care providers will be achieved.(b)Quarterly updatesNot later than 30 days after the end of each fiscal quarter during the period beginning with the fiscal quarter in which this Act is enacted and ending on the date on which the Electronic Health Record Modernization Program is completed, the Secretary shall submit to the appropriate congressional committees the most recent updated versions, if any exist, of the following documents:(1)Integrated Master Schedule.(2)Program Management Plan, including any written Program Management Review material developed for the Program Management Plan during the fiscal quarter covered by the submission.(3)Each document described in subsection (a)(4).(4)Performance Baseline Report for the fiscal quarter covered by the submission or for the fiscal quarter ending the fiscal year prior to the submission.(5)Budget Reconciliation Report.(6)Risk Management Plan and Risk Register.(c)ContractsNot later than 5 days after awarding a contract, order, or agreement, including any modifications thereto, under the Electronic Health Record Modernization Program, the Secretary shall submit to the appropriate congressional committees a copy of the entire such contract, order, agreement, or modification.(d)Notification(1)RequirementNot later than 10 days after an event described in paragraph (2) occurs, the Secretary shall notify the appropriate congressional committees of such occurrence, including a description of the event and an explanation for why such event occurred.(2)Event describedAn event described in this paragraph is any of the following events regarding the Electronic Health Record Modernization Program:(A)The delay of any milestone or deliverable by 30 or more days.(B)A request for equitable adjustment, equitable adjustment, or change order exceeding $1,000,000 (as such terms are defined in the Federal Acquisition Regulation).(C)The submission of any protest, claim, or dispute, and the resolution of any protest, claim, or dispute (as such terms are defined in the Federal Acquisition Regulation).(D)A loss of clinical or other data.(E)A breach of patient privacy, including any—(i)disclosure of protected health information that is not permitted under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191; 42 U.S.C. 1320d–2 note); and(ii)breach of sensitive personal information (as defined in section 5727 of title 38, United States Code).(e)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and(B)the Committees on Appropriations of the House of Representatives and the Senate.(2)The term Electronic Health Record Modernization Program means—(A)any activities by the Department of Veterans Affairs to procure or implement an electronic health or medical record system to replace any or all of the Veterans Information Systems and Technology Architecture, the Computerized Patient Record System, the Joint Legacy Viewer, or the Enterprise Health Management Platform; and(B)any contracts or agreements entered into by the Secretary of Veterans Affairs to carry out, support, or analyze the activities under subparagraph (A).504.Department of Veterans Affairs notice relating to debt collection activities(a)Debt notification letter formatsThe Secretary of Veterans Affairs shall collaborate with veterans service organizations to develop a standard format for any letter provided to an individual who the Secretary determines is indebted to the United States by virtue of such individual's participation in a benefits program administered by the Secretary. Such letter shall be written in plain language and shall include a notice of the debt and a clear explanation of—(1)why the individual is indebted to the United States by virtue of such person's participation in a benefits program administered by the Secretary; and(2)the options available to the individual.(b)Delivery of debt notices by standard mail and electronic meansThe Secretary shall develop a method by which individuals may elect to receive notice of debt by electronic means and shall ensure, to the extent practicable, that the letter developed under subsection (a) is delivered—(1)by both standard mail and by electronic means to intended recipients who have made such an election; and(2)only by standard mail to intended recipients who have not made such an election.(c)Notice to Congress(1)Notices of completionUpon completion of the development of the standard letter format required under subsection (a) and upon completion of development of the method by which individuals may elect to receive notice of debt by electronic means under subsection (b), the Secretary shall submit to Congress notice of the completion of the respective development.(2)Progress reportsIf the Secretary has not submitted each notice required by paragraph (1) by the date that is 90 days after the date of the enactment of this Act, the Secretary shall—(A)submit to Congress a report describing the progress of the Secretary toward implementing subsections (a) and (b) and an explanation for why the respective development has not been completed; and(B)every 30 days thereafter until all of the notices required by paragraph (1) have been submitted, submit to Congress an update to the report under subparagraph (A) that includes an additional explanation for the failure to complete the respective development.(d)Study and report(1)StudyThe Secretary of Veterans Affairs, in coordination with the Secretary of the Treasury, shall conduct a study on the process by which individuals who are indebted to the United States by virtue of their participation in a benefits program administered by the Secretary of Veterans Affairs are notified of debt collection efforts relating to such indebtedness.(2)ElementsThe study required by paragraph (1) shall include the following:(A)An analysis of the scope of the problem of individuals who are indebted to the United States by virtue of their participation in a benefits program administered by the Secretary of Veterans Affairs not receiving debt collection notices relating to such indebtedness.(B)Identification of administrative actions the Secretary of Veterans Affairs and the Secretary of the Treasury can carry out to reduce the number of incorrect or unknown addresses of such individuals in the databases of the Department Veterans Affairs and the Department of the Treasury and a timeline for carrying out such actions.(C)An estimate of the costs associated with sending debt collection notices to such individuals by certified mail.(D)An analysis of whether, or to what extent, sending debt collection notices to such individuals by certified mail would address the problem analyzed under subparagraph (A).(E)An analysis of the requirements and resources that would be necessary for the Secretary of Veterans Affairs to establish a method for the Secretary to display in one consolidated document the details regarding all of the debts of an individual to the United States by virtue of such individual’s participation in a benefits program administered by the Secretary.(F)An analysis of the extent to which such individuals are so indebted by reason of actions by the Secretary or by actions of the individual, including any trends relating to whether the actions of the individual may be by reason of error, misrepresentation, or fraud.(3)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in coordination with the Secretary of the Treasury, shall submit to Congress a report on the findings of the Secretaries with respect to the study conducted under paragraph (1).VIMedical facilities601.Authorization of major medical facility projects for fiscal year 2019(a)In generalThe Secretary of Veterans Affairs may carry out the following major medical facility projects in fiscal year 2019 at the locations specified and in an amount for each project not to exceed the amount specified for such location:(1)Construction of a community living center and renovation of domiciliary and outpatient facilities in Canandaigua, New York, in an amount not to exceed $351,980,000 (an increase of $193,000,000 as compared to the previous authorization for such project).(2)Renovation of space for a simulation training education center in North Chicago, Illinois, in an amount not to exceed $15,980,000.(3)Construction of a surgical intensive care unit and renovation to expand the operating room suite in Oklahoma City, Oklahoma, in an amount not to exceed $29,461,000.(4)Construction of a new medical facility in Louisville, Kentucky, in an amount not to exceed $450,000,000 (an increase of $300,000,000 as compared to the previous authorization for such project).(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2019 or the year in which funds are appropriated for the Construction, Major Projects account, $847,421,000 for the projects authorized in subsection (a).602.Plans to improve medical facilities of the Department of Veterans Affairs(a)Plans required(1)Plans of directors of medical facilitiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall require each director of a medical facility of the Department of Veterans Affairs to submit to the director of the Veterans Integrated Service Network that covers the facility a plan to improve such facility.(2)Plans of directors of Veterans Integrated Service NetworksThe Secretary shall require each director of a Veterans Integrated Service Network to submit to the Secretary, not later than 60 days after receiving all of the plans under paragraph (1), a plan, based on the plans received under paragraph (1), to improve the facilities within that Veterans Integrated Service Network in such a fashion that would improve the ability of all facilities within that network to provide the best and most efficient care to patients.(b)Regular reportsThe Secretary shall ensure that each director of a Veterans Integrated Service Network submits to the Secretary, not later than two years after the date of the enactment of this Act and not less frequently than once every two years thereafter, a report on the actions taken by the director to improve the facilities within that Veterans Integrated Service Network and what further such actions might be necessary.(c)Sense of Congress on use of authorities to investigate medical centers of the Department of
 Veterans AffairsIt is the sense of Congress that the Secretary of Veterans Affairs should make full use of the authorities provided by section 2 of the Enhancing Veteran Care Act (Public Law 115–95; 38 U.S.C. 1701 note).VIIOther matters701.Homeless veterans reintegration programsSection 2021(a) of title 38, United States Code, is amended—(1)by striking reintegration of homeless veterans into the labor force. and inserting the following: reintegration into the labor force of—; and(2)by adding at the end the following new paragraphs:(1)homeless veterans (including veterans who were homeless but found housing during the 60-day period preceding the date on which the veteran begins to participate in a program under this section);(2)veterans participating in the Department of Veterans Affairs supported housing program for which rental assistance is provided pursuant to section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) or the Tribal HUD–VA Supportive Housing (Tribal HUD–VASH) program;(3)Indians who are veterans and receiving assistance under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.);(4)veterans described in section 2023(e) of this title or any other veterans who are transitioning from being incarcerated; and(5)veterans participating in the Department of Veterans Affairs rapid rehousing and prevention program authorized in section 2044 of this title..702.Technical corrections(a)Title 38Title 38, United States Code, is amended as follows:(1)In the table of sections at the beginning of chapter 55, by inserting a period at the end of the item relating to section 5501A.(2)In section 7463(c)(2)(B), by striking to answer to answer and inserting to answer.(b)Veterans’ Benefits Improvements Act of 1996Section 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended by redesignating the second subsection (c) as subsection (d).703.Medical Surgical Prime Vendor program(a)VendorsIn procuring certain medical, surgical, and dental supplies or laboratory supplies for medical centers of the Department of Veterans Affairs, the Secretary of Veterans Affairs shall carry out the Medical Surgical Prime Vendor program, or successor program, in a manner that—(1)requires the Secretary to award contracts to multiple regional prime vendors instead of a single nationwide prime vendor; and(2)prohibits a prime vendor from solely designing the formulary of such supplies.(b)Clinically driven sourcing(1)ExpertiseIn carrying out the formulary of supplies under the Medical Surgical Prime Vendor program, or successor program, the Secretary shall ensure that each employee of the Department of Veterans Affairs who conducts formulary analyses or makes decisions with respect to including items on the formulary has medical expertise relevant to the items for which the employee conducts such analyses or makes such decisions.(2)ListsNot later than 30 days after the date of the enactment of this Act, and every six months thereafter with respect to any updates, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a list of each employee described in paragraph (1) and the relevant medical expertise of the employee, listed by the categories of items in the formulary described in such paragraph.704.Report on expanding access to dental care for veterans eligible for health care from the Department
 of Veterans Affairs(a)In generalNot later than 360 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility and advisability of expanding access to dental care for eligible veterans.(b)ElementsThe report required by subsection (a) shall include the following:(1)An analysis of access to dental care for eligible veterans outside of the Department, including—(A)the percentage of eligible veterans currently enrolled in dental insurance through a third-party payer, including—(i)the dental insurance plan for veterans and survivors and dependents of veterans under section 1712C of title 38, United States Code;(ii)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and(iii)employer-sponsored dental insurance;(B)the affordability of dental insurance described in subparagraph (A); and(C)the comprehensiveness of benefits of dental insurance described in subparagraph (A).(2)An analysis of the current oral health needs of eligible veterans, including an estimate of the number of eligible veterans who—(A)experience untreated cavities or decay;(B)require dentures, implants, or other restorative dental services; or(C)have not received regular dental cleanings within the two-year period preceding the report.(3)An analysis of the financial impact to the Department of Veterans Affairs of providing dental care to eligible veterans, including—(A)whether the provision of such services would result in a reduction in total health care costs;(B)a cost-benefit analysis that indicates potential cost savings to the Department over a 5-, 10-, and 20-year period; and(C)projected cost savings to the Department and across the broader health care system.(4)An analysis of the number and types of dental providers necessary to treat eligible veterans, including—(A)dentists;(B)hygienists;(C)dental technicians; and(D)dental therapists.(c)Categories of eligible veteransThe report required by subsection (a) shall be disaggregated by each of the following categories of eligible veterans:(1)Veterans enrolled in the system of annual patient enrollment of the Department pursuant to the priority group under subsection (a)(6) of section 1705 of such title.(2)Veterans enrolled in such system pursuant to the priority group under subsection (a)(5) of such section.(3)Veterans enrolled in such system pursuant to a priority group under any of subsections (a)(1) through (a)(4) of such section.(4)Veterans enrolled in such system pursuant to a priority group under subsection (a)(7) or (a)(8) of such section.(d)Eligible veterans definedIn this section, the term eligible veterans means veterans enrolled in the system of annual patient enrollment of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code.Speaker of the House of RepresentativesVice President of the United States and President of the Senate